DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
In a preliminary amendment, claim 19 was cancelled. Claims 1-18 and 20-22 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program product, which is software per se and not patentable. The program product should be embedded in a non-transitory medium or memory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deenoo et al. (US Patent Application Publication 2019/0174571; hereinafter Deenoo).
Regarding claim 1 Deenoo discloses a method, comprising:
preparing a message to be sent to a user equipment, wherein the message is configured to command the user equipment to enter light connection mode (paragraphs 0151-0156; wherein a command is sent to the UE to transition to a light connected state); and
(paragraphs 0151-0156; wherein the command comprises PA information, which is a list of secondary/target base stations in the paging area).
Regarding claim 2 Deenoo discloses the method of claim 1, wherein the indication comprises an indication of the at least one carrier or the secondary cell used in a previous carrier aggregation configuration (paragraphs 0151-0156; wherein the command comprises RAN PA configuration, for example).
Regarding claim 3 Deenoo discloses the method of claim 1, wherein the indication comprises an indication of the at least one carrier or the secondary cell relevant for cells of a light connection area (paragraphs 0151-0156, 0322; wherein the command comprises PA information, which is a list of base stations in the paging area).
Regarding claim 4 Deenoo discloses the method of claim 1, further comprising: keeping a carrier aggregation configuration or carrier list stored after the message is sent to the user equipment (paragraph 018; wherein the anchor base station stores context information for the UEs).
Regarding claim 5 Deenoo discloses the method of claim 1, wherein the indication is configured to trigger the user equipment to measure the at least one carrier or the secondary cell during light connected mode (paragraphs 0171, 0285-0298; wherein the UE is triggered to measure while in light connected mode).
Regarding claim 6 Deenoo discloses the method of claim 1, further comprising: receiving, from the user equipment, a report comprising measurement results responsive (paragraphs 0285, 0288, 0318; wherein the UE is to report measurements back to the network).
Regarding claim 7 Deenoo discloses the method of claim 6, wherein the report is received after a connection is resumed following the light connection mode (paragraphs 0285, 0288, 0318; wherein the report is performed with a paging update).
Regarding claim 8 Deenoo discloses the method of claim 6, wherein the report is received in a paging response for mobile terminated data (paragraphs 0285, 0288, 0318; report sent with a paging update message).
Regarding claim 9 Deenoo discloses the method of claim 6, wherein the report further comprises a buffer status of potential mobile originated data (paragraphs 0246, 0371; buffer status report notifications).
Regarding claim 10 Deenoo discloses the method of claim 6, further comprising: selecting, based on the report, at least one suitable secondary cell to be used by the user equipment for a resumed connection (paragraphs 0244-0246, 0285-0287, 0297, 0322-0326; target cells can be selected based on measurements reported).
Regarding claim 11 Deenoo discloses a method, comprising:
receiving, by a user equipment, a message configured to command the user equipment to enter light connection mode (paragraphs 0151-0156; wherein a command is sent to the UE to transition to a light connected state), wherein the message comprises with the command to enter light connection mode, an indication of at least one carrier or secondary cell (paragraphs 0151-0156; wherein the command comprises PA information, which is a list of secondary/target base stations in the paging area); and
(paragraphs 0151-0156; wherein the UE uses the command as an explicit indication to enter the light connected state).
Regarding claim 12 Deenoo discloses the method of claim 11, wherein the indication comprises an indication of the at least one carrier or the secondary cell used in a previous carrier aggregation configuration (paragraphs 0151-0156; wherein the command comprises RAN PA configuration, for example).
Regarding claim 13 Deenoo discloses the method of claim 11, wherein the indication comprises an indication of the at least one carrier or the secondary cell relevant for cells of a light connection area (paragraphs 0151-0156, 0322; wherein the command comprises PA information, which is a list of base stations in the paging area).
Regarding claim 14 Deenoo discloses the method of claim 11, further comprising: measuring the at least one carrier or the secondary cell during light connected mode based on the indication (paragraphs 0171, 0285-0298; wherein the UE is triggered to measure while in light connected mode).
Regarding claim 15 Deenoo discloses the method of claim 14, further comprising: sending a report of the measurements of the at least one carrier or the secondary cell, wherein the report is responsive to the indication included with the command (paragraphs 0285, 0288, 0318; wherein the UE is to report measurements back to the network).
Regarding claim 16 Deenoo discloses the method of claim 15, wherein the report is sent after a connection is resumed following the light connection mode (paragraphs 0285, 0288, 0318; wherein the report is performed with a paging update).
Regarding claim 17 Deenoo discloses the method of claim 15, wherein the report is sent in a paging response for mobile terminated data (paragraphs 0285, 0288, 0318; report sent with a paging update message).
Regarding claim 18 Deenoo discloses the method of claim 15, wherein the report further comprises a buffer status of potential mobile originated data (paragraphs 0246, 0371; buffer status report notifications).
Regarding claim 20 Deenoo discloses an apparatus, comprising:
at least one processor (paragraph 0523; processor in base stations); and
at least one memory including computer program code (paragraph 0523; memory in base station);
wherein the at least one memory and the computer program code are configured to, with the at least one processor, at least to perform a process, the process comprising the method according to claim 1 (paragraph 0523).
Regarding claim 21 Deenoo discloses a computer program product encoding instructions for performing a process, the process comprising the method according to claim 1 (paragraph 0523).
Regarding claim 22 Deenoo discloses a non-transitory computer-readable medium encoded with instructions that, when executed in hardware, perform a process, the process comprising the method according to claim 1 (paragraph 0523).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
USPN 10,887,057 to Kim et al. – that teaches supporting light connected mode as a new terminal operation mode.
USPGPUB to Hong et al. – which discloses changing a connection state of a UE into light connected state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466